Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 20, 2016

                                     No. 04-16-00375-CR

                                   Raymundo MARTINEZ,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR7831
                         Honorable Jefferson Moore, Judge Presiding


                                        ORDER
      We grant Debra Doolittle’s request for an extension of time to file the reporter’s record.
We order Debra Doolittle to file the reporter’s record by October 9, 2016.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of September, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court